DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the preliminary amendment filed on 11/22/2019.  As directed by the amendment: claims 1 – 20 have been amended.  Thus, claims 1 – 20 are presently pending in this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a pressure changing means” in claim 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the internal pressure" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to amend the limitation “a second opening, the internal pressure of which can be changed by a pressure changing means” to at least to specify what internal pressure is being claimed.
Claim 1 recites the limitation “a cross-sectional element is arranged at any position between the first tube element end and second tube element end” in lines 7 and 8. It is unclear where the cross-sectional element is located on the device since it can be at any position. Applicant is advised to amend the claim to define the actual position of the cross-sectional element in relation to the first tube element end and second tube element end or any other elements as described in the Specification (for example paragraph [0096]).
Claim 1 recites the limitation “wherein the opening arrangements can extend along the longitudinal dimension from the first tube element end to the second tube element end” in lines 10 and 11. It is unclear whether the opening arrangements is actually an element that extend along the longitudinal dimension from the first tube element end to the second tube element end or just an element that is able to extend along the longitudinal dimension from the first tube element end to the second tube element end.  Applicant is advised to at least amend this limitation to read “wherein the opening arrangements extend along the longitudinal dimension from the first tube element end to the second tube element end” to overcome this rejection.
Claim 2 recites the limitation " the internal pressure in the first opening" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to amend the limitation to at least to specify what internal pressure is being claimed.
Claim 3 recites “the opening arrangement has an intermediate wall” in line 1 and 2. Examiner is unsure which opening arrangement is being referred to since claim 1 only recite “a plurality of opening arrangements”. For examination purposes, Examiner will consider the limitation “the opening arrangement” in claim 3 to read “the plurality of opening arrangements” to be consistent with claim 1.
Claim 8 recites the limitation “the wall thickness of the tube element portion in the region of the recess is smaller than the wall thickness of the sheath” in lines 1 – 3. There is insufficient antecedent basis for the multiple instances of “the wall thickness” in the claim.
Claim 18 recites the limitation “one of the tube element portions” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uihlein (U.S. 2011/0040282).
Regarding claim 1, Uihlein teaches a tube element (Figures 1 – 11) for a device for introduction into a body passage wherein the tube element comprises 
a first tube element end and a second tube element end (either end of the tube shown in Figures 1 – 11), wherein a longitudinal dimension is formed between the first and second tube element end (as shown in Figures 1 – 11), 
wherein the tube element has a sheath comprising an outer wall (9) and an inner wall (1) as shown in Figures 1, 4, 7, and 9, wherein the sheath has an external diameter (as shown in Figures 1 – 11,
wherein a cross-sectional element is arranged at any position between the first tube element end and second tube element end (cross-sectional element is defined as the space between the outer wall of layer 9 and the inner wall of layer 1 as shown in Figures 1 - 11, wherein the cross-sectional element contains a plurality of opening arrangements (for example channel 3 and the space defined between the inner wall of layer 9 and he outer wall of layer 5 as shown in Figure 2), wherein the opening arrangements can extend along the longitudinal dimension from the first tube element end to the second tube element end (as shown in Figures 1 – 11 and discussed in paragraph [0037]), wherein each one of the opening arrangements comprises a first opening containing (where element 10 is located as shown in Figure 2) an insert element (element 10) and a second opening (channel 3), the internal pressure of which can be changed by a pressure changing means (as discussed in paragraph 0037] and [0038]).
However, Uihlein does not specify that wherein the longitudinal dimension amounts to at least ten times the external diameter.
Examiner notes that Uihlein discloses that the tube as described can be used as a catheter in medical field and the like to introduce into tissue canal (paragraphs [0001], [0002] and [0009]).
However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the longitudinal dimension amounts to at least ten times the external diameter for the purpose of having an appropriate dimension to access a desired treatment site such as a tissue canal, since applicant has not disclosed that having the longitudinal dimension amounts to at least ten times the external diameter provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the longitudinal dimension amounts to at least ten times the external diameter, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Regarding claim 2, Uihlein teaches that wherein by means of the pressure changing means, an overpressure or a negative pressure can be generated in the second opening relative to the internal pressure in the first opening (overpressure as discussed in paragraph [0009]).
Regarding claim 3, Uihlein teaches that the opening arrangement has an intermediate wall (wall between channel 3 and element 10) whose wall thickness is substantially smaller than the distance of the opening arrangement from the outer wall or the inner wall (Figure 2).
Further, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the wall thickness of the intermediate wall is substantially smaller than the distance of the opening arrangement from the outer wall or the inner wall for the purpose of having an appropriate dimension to access a desired treatment site such as a tissue canal, since applicant has not disclosed that having the wall thickness of the intermediate wall is substantially smaller than the distance of the opening arrangement from the outer wall or the inner wall provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the wall thickness of the intermediate wall is substantially smaller than the distance of the opening arrangement from the outer wall or the inner wall, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Regarding claim 4, Uihlein teaches that the intermediate wall is displaceable by a change in the internal pressure of one of the first or second openings such that the insert element in the first opening is selectively blockable or detachable (wall 4 and wall 5 of channel 3 is displaceable to affect the insert element 10 as discussed in paragraph [0039]),
Regarding claim 5, Uihlein teaches at least three opening arrangements (channel 2, channel 3, and channel where element 10 is located as shown in Figure 2).
Regarding claim 6, Uihlein teaches a plurality of tube element portions (9, 5, 4, 1, 2 as show in Figure 2).
Regarding claim 7, Uihlein teaches that the tube element portion has at least one recess in the sheath (recess between links of tube element portion 9 as shown in Figure 5).
Regarding claim 8, Uihlein teaches claim 7 as seen above.
However, Uihlein does not specify that that the wall thickness of the tube element portion in the region of the recess is smaller than the wall thickness of the sheath.
However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the wall thickness of the tube element portion in the region of the recess is smaller than the wall thickness of the sheath for the purpose of having an appropriate dimension to access a desired treatment site such as a tissue canal, since applicant has not disclosed that having the wall thickness of the tube element portion in the region of the recess is smaller than the wall thickness of the sheath provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the wall thickness of the tube element portion in the region of the recess is smaller than the wall thickness of the sheath, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Regarding claim 9, Uihlein teaches that the recess is configured as a slot (Figure 5).
Regarding claim 10, Uihlein teaches that the device is formed as a composite element containing at least two different materials (paragraphs [0012], [0014], [0021] and [0039] discusses different materials used to manufacture the device.
Regarding claim 11, Uihlein teaches that the sheath is formed as a composite element which contains at least two different materials (material element 4 and 5 is expandable while element 9 and 10 are stiffening such as wire and metal as discussed in paragraphs [0038] and [0039]).
Regarding claim 12, Uihlein teaches that the second opening has a cross-section which is configured as an annular opening as shown in Figure 4.
Regarding claim 13, Uihlein teaches that a tube element portion extends adjacently to the inner wall of the sheath, which is designed as an inner tube or as a stiffening element (tube elements 4 and 5 and stiffening element 10 as shown in Figure 4).
Regarding claim 14, Uihlein teaches that the inner tube contains a plastic material or consists of a plastic material (stiffening element 10 is made of plastic as discussed in paragraph [0038]).
Regarding claim 15, Uihlein teaches that the inner tube includes a stiffening element (as shown in Figure 2 and discussed in paragraph [0038]).
Regarding claim 16, Uihlein teaches that the stiffening element is configured as a spirally arranged wire element or a band element or as a mesh (a band element or rod as discussed in paragraph [0038]).
Regarding claim 17, Uihlein teaches that the tube element contains a central cavity for receiving a fluid (channel 3 which is at the central of the device and can receive a liquid or gas as discussed in paragraph [0042] and shown in Figure 2).
Regarding claim 18, Uihlein teaches that wherein the outer wall of the cavity is formed by the inner wall of the sheath or one of the tube element portions (form by tube element portion 5 as shown in Figure 2).
Regarding claim 19, Uihlein teaches that the outer wall of the cavity is formed by the inner wall of the inner tube or the stiffening element (the stiffening element 10 and tube element 5 form the outer wall of the cavity as shown in Figure 2).
Regarding claim 20, Uihlein teaches that one of the inner wall of the sheath, the tube element portions, the inner tube or the stiffening element contains a coating (element 9 can be considered as a coating on the outside of the stiffening element 10 as shown in Figure 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anh Bui/Examiner, Art Unit 3783                   
ANH T. BUI
Examiner
Art Unit 3783


/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783